DONNELLY, Judge,
concurring.
In State ex rel. Morasch v. Kimberlin, 654 S.W.2d 889, 891 (Mo. banc 1983), this Court held that prohibition will lie to prevent an excess of jurisdiction but “that we should not continue the unfettered use of the writ of prohibition to allow interlocutory review of trial court error.”
In State ex rel. McNary v. Hais, 670 S.W.2d 494, 497 (Mo. banc 1984), this Court held that prohibition will lie where “[r]ela-tors do not have adequate remedy by way of appeal.”
In this case, even if the court has jurisdiction there is no adequate remedy by appeal and, therefore, prohibition will lie.
I concur.